—Order unanimously affirmed without *1025costs. Memorandum: Supreme Court did not abuse its discretion in awarding plaintiff counsel fees of $3,000 and disbursements in the amount of $533.04 (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; see also, DiSanto v DiSanto, 198 AD2d 838, 839). Contrary to the contention of defendant, it is not necessary in a matrimonial action for plaintiff to exhaust her resources in order to be entitled to an award of counsel fees (see, Behrmann v Behrmann, 204 AD2d 1076). (Appeal from Order of Supreme Court, Genesee County, Wolf, Jr., J.— Counsel Fees.) Present — Denman, P. J., Green, Wesley, Balio and Davis, JJ.